Citation Nr: 0628650	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for schizophrenia, paranoid type, for the period from 
October 21, 1998 to August 21, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1995 to 
October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The file was transferred to the RO in 
Nashville, Tennessee in December 2003 after receiving notice 
of veteran's change of address to Tennessee.  


FINDINGS OF FACT

1..  The veteran's disability picture is consistent with 
total occupational and social impairment as of November 28, 
2000, the date the veteran was first admitted for inpatient 
psychiatric treatment for such symptoms as delusions, 
hallucinations and paranoid ideation.

2.  Prior to November 28, 2000, the veteran's schizophrenia, 
paranoid type, was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
schizophrenia, paranoid type, are met as of November 28, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.130, Diagnostic Code 9203 (2005).

2.  The criteria for a disability rating in excess of 50 
percent for schizophrenia, paranoid type, are not met prior 
to November 28, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim for service 
connection for a psychiatric disorder was filed in November 
1998, prior to the enactment of VA's current notice 
requirements.  Notice was provided to the veteran in October 
2001, subsequent to the initial AOJ decision.  The veteran's 
claim was then readjudicated in an April 2002 rating 
decision, which continued the prior denial.  The veteran 
disagreed with that denial of service connection.  In a 
February 2003 rating decision, however, service connection 
was granted for a delusional disorder, which was evaluated as 
50 percent disabling effective October 21, 1998.  The veteran 
thereafter filed a disagreement with the assigned disability 
rating in September 2003.  

As set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven."  Thus the 
purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable.  Id.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.  In this case, because the veteran's claim for 
service connection was granted, section 5103(a) notice is no 
longer applicable.  As a result, any error with respect to 
the duty to notify is nonprejudicial.  Nevertheless, the 
veteran was provided notice of the information and evidence 
needed to substantiate a claim for an increased rating in a 
December 2004 letter from the Appeals Management Center.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
psychiatric treatment records are in the record for February 
1999 through July 2004.  Treatment records from private 
medical care providers were obtained for November 2000 
through September 2001.  Records from the veteran's claim for 
disability benefits from the Social Security Administration 
were also obtained.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in April 
1999, December 2002 and April 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for his 
psychiatric disorder is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected schizophrenia, paranoid type, 
is evaluated under Diagnostic Code 9203.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2005).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2005).

The veteran was initially granted service connection for 
delusional disorder effective October 21, 1998, the day after 
his discharge from active service, which was evaluated as 50 
percent disabling.  The veteran disagreed with the assigned 
50 percent rating.  In November 2004, the Board remanded the 
veteran's claim for additional development.  After conducting 
that development, the veteran's disability rating was 
increased to 100 percent, but only effective as of August 22, 
2001, the date of a psychological evaluation that was part of 
the records received from the Social Security Administration.  
The rating decision and Supplemental Statement of the Case 
issued in April 2005 granting the 100 percent disability 
rating indicates that the August 22, 2001 psychological 
evaluation was selected because it showed the veteran's 
symptoms to include paranoia, delusions and hallucinations 
meeting the requirements for 100 percent disability rating.  

The Board finds, however, that the evidence actually shows 
that the veteran's symptoms of paranoia, delusions and 
hallucinations met the 100 percent disability requirements on 
November 28, 2000, the date the veteran was first 
hospitalized for his psychiatric disorder.  The veteran was 
hospitalized in a private facility from November 28, 2000 to 
December 8, 2000.  At the time he was admitted, he was having 
paranoid and persecutory delusions.  He believed cameras were 
watching him, that he was in a struggle between good and evil 
and that the devil was directing his behavior.  He feared 
repercussion of his behavior.  He was restless, preoccupied, 
and pacing up and down the halls before assessment.  He 
reported that he had been feeling strange, feeling like his 
thoughts have been talking to him and he hears other people 
talking about him.  He reported that he felt like other 
people are following him and out to hurt him, that he feels 
like his thoughts are being broadcasted and other people can 
read his thoughts, and that there are cameras in his home 
watching him put there by the government which is watching 
him all the time.  He was found walking for two days, having 
walked from one city to another, although he reported he 
thought he had gotten a ride.  He denied suicidal or 
homicidal ideations.  He had difficulty focusing, 
disorganized thoughts, and flights of ideas.  His 
hallucinations, delusions and paranoia subsided on 
medication.  He was discharged with a diagnosis of bipolar 
disorder with psychotic features.  

Although the veteran had no hallucinations, delusions or 
paranoia at the time of his discharge from the hospital, 
subsequent medical evidence shows that this did not last as 
the veteran failed to continue on his medications and quickly 
returned to his pre-hospitalization condition of 
hallucinations, delusions and paranoia.  Thus the Board finds 
that the condition of the veteran's psychiatric disorder at 
the time of his hospitalization represented a permanent 
increase in the veteran's condition and his symptoms warrant 
a 100 percent evaluation as of his admission into the 
hospital on November 28, 2000.

The Board cannot find, however, that the preponderance of the 
evidence prior to November 28, 2000 supports a disability 
rating higher than 50 percent.  The service medical records 
show that the veteran began complaining in March 1998 of 
difficulty handling stress including venting and managing 
stress.  He was in the process of getting a divorce and 
reported that for the previous two months the smallest thing 
would increase his stress level.  He denied suicidal or 
homicidal thought or gestures.  He reported only one physical 
incident of striking a wall.  The assessment was situational 
disturbance and anxiety.  The veteran was seen again in May 
1998 and reported nightmares every time he fell asleep about 
violence to his relatives or violence to himself by his 
friends.  He reported being unable to trust anyone.  He 
denied being homicidal or suicidal.  The assessment was again 
situational disturbance, but also a sleeping disorder.  On 
June 8, 1998, the veteran reported that things were not 
getting better and he had an incident of hyperventilation and 
crying for no apparent reason.  

On June 17, 1998, the veteran underwent a psychological 
evaluation.  He complained of anxiety, nightmares of violent 
or sexual content, abdominal discomfort, pacing, fidgety 
behavior and insomnia.  He reported a longstanding history of 
depressed mood, difficulty concentrating and feelings of 
hopelessness.  He also reported difficulty trusting others, 
social withdrawal, irritability and emotion instability.  
Mental status examination revealed eye contact was fair; mood 
described as "good;" affect was generally euthymic, full 
range and congruent with conversation; thought processes were 
linear, logical, and goal directed; thought content revealed 
no auditory or visual hallucinations, delusions or 
suicidal/homicidal ideations; concentration was intact; and 
insight appeared fair to poor.  The impression was anxiety 
disorder not otherwise specified with ruling out other 
disorders such as dysthymia, adjustment disorder and panic 
disorder.   

The treatment records for his remaining period of service 
until his discharge on October 20, 1998, show the veteran 
continued to complain of excessive anxiety and worry, 
restlessness, fatigue, poor concentration, irritability, 
insomnia, nightmares, mistrust of others, paranoid ideation, 
and fear of authority figures.  He also had some psychomotor 
agitation and difficulty controlling anger, but no psychotic 
symptoms are shown.

VA treatment records from February 1999 through April 1999 
show the veteran was first seen by VA psychiatric care on 
February 1, 1999 for an initial assessment.  He reported 
onset of symptoms in the military including difficulty 
concentrating, poor sleep, hypervigilence, feelings of 
paranoia and nightmares.  He described his current mood as 
depressed at times but mostly anxious and constantly 
worrying.  He noted relationship problems with his current 
girlfriend due to his symptoms.  He was currently unemployed 
and had begun college in January, but had dropped two classes 
because of difficulty concentrating.  He was next seen in the 
VA emergency room on February 8, 1999 for his psychiatric 
disorder.  He complained of inability to concentrate, being 
preoccupied with things, having nightmares, feeling paranoid 
about things, and getting obsessive thoughts.  He also 
reported difficulties with his then live-in girlfriend.  
Mental status examination revealed the veteran's mood was 
dysphoric and his affect was anxious, but he was not suicidal 
or homicidal.  He reported obsessive thoughts but no 
hallucinations.  The next and last VA psychiatric note is 
from April 23, 1999 when the veteran was seen for follow up.  
He reported anxiety, paranoia and anger but denied suicidal 
ideation, homicidal ideation and hallucinations.  He reported 
his paranoia was improving on medication.  

The veteran was also seen on April 1, 1999 for VA psychiatric 
examination.  He reported his current symptoms to include low 
moods, insomnia, paranoia, no motivation, anxiety and anger 
outbursts.  Mental status examination revealed a young 
appropriate man, though he appeared to be slightly 
suspicious.  He claimed that his main problem was mood swings 
and that he would wake up hyperventilating or heavily 
breathing.  He said he has insomnia, crying fits, and feels 
that people are out to get him, forgetfulness, and 
preoccupation with nonsensical thoughts such as bills which 
take the form of obsessive thoughts.  He said that his 
paranoid symptoms are still bothering him such that, if he 
looks at his neighbor, he imagines that he would take his 
groceries, and he imagines that people are staring at him 
from behind tinted car windows.  Otherwise he denied any 
homicidal or suicidal plan.  He was oriented, recent and 
remote memory were intact, and his insight and judgment were 
fair.  The impression was the veteran has a mood disorder 
with paranoid and anxiety features, rule out bipolar disorder 
type II.  A Global Assessment of function score of 50 was 
assigned for moderately serious anxiety and obsessional 
symptoms.  

The Board finds that this evidence establishes a disability 
pictures that is more consistent with a 50 percent disability 
rating than a 70 percent rating during the period of October 
21, 1998 and November 28, 2000.  The evidence fails to show 
that the veteran has deficiencies in most areas of work, 
school and family relations due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The veteran consistently denied any suicidal ideation.  
Although the VA treatment records show some obsessional 
thoughts, there is no indication that these thoughts equate 
to obsessional rituals which interfered with routine 
activities.  There is also no evidence that the veteran's 
speech was intermittently illogical, obscure or irrelevant 
during the relevant period.  Although the veteran reported 
what appears to be symptoms of panic attacks and periodic 
episodes of depression, the evidence fails to show that these 
were near-continuous or that either affected his ability to 
function independently, appropriately and effectively.  And 
although it appears the veteran had excessive irritability 
and anger management problems, there is no evidence that his 
impulse control was impaired or that these symptoms resulted 
in violence.  Rather the evidence shows that the veteran was 
mostly able to manage his anger without violence.  The only 
record of violent behavior was in service when he struck a 
wall.  Furthermore the evidence shows the veteran was always 
alert and oriented in all spheres and that he did not neglect 
his personal appearance and hygiene.  With regard to 
establishing relationships, the evidence shows that the 
veteran had a girlfriend during this time even though there 
was some difficulties in the relationship.  Although this may 
represent difficulty in establishing and maintaining 
effective relationships, it does not establish an inability 
to establish and maintain effective relationships.  The 
evidence also shows that the veteran has been able to 
maintain relationships with family members, especially his 
mother and grandmother, and that he does have at least one 
friend.  

With regard to the final criterion for a 70 percent rating, 
difficulty adapting to stressful circumstances (including 
work and a worklike setting), the evidence shows that during 
this period of time the veteran attended college classes and 
completed at least two years of college and that he also 
worked for several employers.  The Board acknowledges that 
the veteran reported having to drop several classes due to 
difficulty concentrating and that he quit a job working in 
computers because of paranoia.  This evidence, however, is 
insufficient on its own to establish that the veteran's 
overall disability picture is consistent with the criteria 
for a 70 percent rating.  Rather the preponderance of the 
evidence shows that the veteran's overall disability picture 
is consistent with the 50 percent rating criteria.  Thus the 
Board denies the veteran a disability rating in excess of 50 
percent from October 21, 1998 to November 27, 2000.

In conclusion, the veteran's appeal is granted in part in 
that a 100 percent disability rating is assigned effective 
November 28, 2000.  His appeal for a higher rating prior to 
that date, however, is denied.




ORDER

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia, paranoid type, is denied for the period of 
October 21, 1998 to November 27, 2000.

Entitlement to a disability rating of 100 percent for 
schizophrenia, paranoid type, is granted effective November 
28, 2000, subject to controlling regulations governing the 
payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


